Title: To George Washington from Richard Butler, 4 March 1782
From: Butler, Richard
To: Washington, George


                        
                            Sir
                            Carlisle 4th March 1782
                        
                        Agreeable to your Excellency’s directions on my Arival at this post I endeavourd to get a return
                            distinguishing the remains of old corps recruits &c., these destinations not being made in the returns from the
                            different posts to the commanding officer at the General Rendezvous find it impossible in any other way than by Colo.
                            Humpton who receives them regularly, such as I could get I have inclosd to General Irvine to be laid before your
                            Excellency.
                        The recruiting Success is by no means equal to my hopes, & I fear the detachment which your
                            Excellency intends Sending under my command to the Southern Army will not be so large as you wish, I find the men too
                            generally of the worst kind and many impositions notwithstanding the greatest care—I flatter myself there will be in a
                            Short time 200 men that will be fit to march in case the whole are ordered from the different posts to this place.
                        Cloathing, Tents, Arms, Accoutrements, cariage, &c. will be wanting And I rest Sattisfied your
                            Excellency will Order the  mode of conducting the troops, & obtaining the regular
                            Supplies of provision Forage &c. in order to facillitate my junction with the Southern Army.
                        There are four Captains & four Subs. who belong to the Southd. these will be Suffict to the number of
                            men mentiond Should there be none A few more officers will of course be requested—I have detaind the Above mentiond
                            Officers and wait Your Excellencys further Orders—I am Sir with the greatest respect & friendship your Excellencys
                            most Obedt and very Hbl St 
                        
                            Richd Butler Col. 5th
                            Pennsa. Regt
                        
                    